              Case 6:21-cv-00319-ADA Document 1 Filed 03/31/21 Page 1 of 48




                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF TEXAS



PANASONIC CORPORATION,

                        Plaintiff,
                                                                   cv-00319
                                                       C.A. No. 21-______
                  v.
                                                       JURY TRIAL DEMANDED
MAGNA INTERNATIONAL, INC.,

                  Defendant.


                       COMPLAINT FOR PATENT INFRINGEMENT

         Plaintiff Panasonic Corporation (“Panasonic” or “Plaintiff”) brings this action for patent

infringement against Defendant Magna International, Inc., (“Defendant” or “Magna”) as follows:

                                     NATURE OF THE ACTION

         1.       Panasonic is a worldwide leader in the development of diverse electronics

technologies and solutions including in the automotive sector.1 Panasonic has invested billions in

research and development in the U.S. and throughout the world to advance technology in the

automotive sector. This R&D has contributed to the overall value and commercial success of

Panasonic’s products. 2 Panasonic is a leading supplier of advanced driving support systems

(ADAS), in-vehicle infotainment (IVI) and heads-up display (HUD) systems. These products are

designed to enhance safety, reduce driver burden and increase comfort during travel. These

Panasonic automotive solutions are used by some of the world’s largest automotive manufacturers

(“Original Equipment Manufacturers” or “OEMs”). For example, Panasonic ADAS solutions are


1
 See, e.g., Panasonic 2020 Annual Report, available at
https://www.panasonic.com/global/corporate/ir/pdf/annual/2020/pana_ar2020e.pdf
2
    See Panasonic’s 2020 Annual Report, at 19-20.
              Case 6:21-cv-00319-ADA Document 1 Filed 03/31/21 Page 2 of 48




found in vehicles manufactured by Honda, Toyota, General Motors and Volkswagen AG and their

family of brands, among others; Panasonic IVI solutions are used by Honda, Ford, Fiat Chrysler

(“FCA”) and Daimler AG, among others; and Panasonic batteries are used in Toyota and Tesla

vehicles. FCA named Panasonic a winner of its “Innovation Supplier of the Year” in 2020 for

Panasonic’s exceptional commitment in providing innovative and quality products and services.3

         2.       On information and belief, Defendant Magna, founded in 1957, manufactures, uses,

offers to sell, sells, imports, sells for importation into the United States, and sells after importation

into the United States certain ADAS products, and components thereof. Magna ADAS products

include without authorization many technologies developed by Panasonic and protected by patents

owned by Panasonic. For example, Magna markets to automotive OEMs surround view camera

systems that stitch signals from multiple cameras into one single picture to show the vehicle from

a bird’s-eye view4; camera-based guidance systems for trailer hitch alignment5; and a modular and

scalable radar solution for providing horizontal and vertical detection with the ability to

discriminate adjacent targets.6

         3.       This action seeks to prevent Magna’s continued misappropriation and use of certain

of Panasonic’s patented innovations, and to compensate Panasonic for Magna’s past repeated acts

of infringement. Specifically, Magna has infringed, continues to infringe, contributes to the

infringement of, and induces the infringement by others of at least one claim of each of U.S. Patent



3
 https://apnews.com/press-release/pr-newswire/technology-business-corporate-news-north-
america-products-and-services-3c495fe9c0b80197e9a75602871bc111
4
    https://www.magna.com/products/power-vision/advanced-driving-assistance-technologies
5
 https://www.magna.com/innovation/driven-people-driving-change/article/taking-towing-to-the-
next-level-with-a-magna-innovation
6
 https://www.magna.com/products/power-vision/adas-automated-driving/product/scalable-
products


                                                   2
            Case 6:21-cv-00319-ADA Document 1 Filed 03/31/21 Page 3 of 48




Nos. 6,912,001 (“the ’001 Patent”), 6,970,184 (“the ’184 Patent”), and 10,615,516 (“the ’516

Patent”) and 10,673,149 (“the ’149 Patent”) (collectively, the “Asserted Patents”) under the patent

laws of the United States, 35 U.S.C. § 100, et seq. arising from Magna’s and/or its customers’

manufacture, use, sale, offer for sale in and/or importation into the United States of certain ADAS

products.

                                            PARTIES

       4.       Panasonic is a Japanese corporation with its principal place of business located at

1006, Oaza Kadoma, Kadoma-shi, Osaka 571-8501, Japan.

       5.       On information and belief, Magna is a Canadian corporation organized under the

laws of the Province of Ontario, Canada and has its principal place of business at 337 Magna Drive,

Aurora, Ontario Canada L4G 7K1.

                                JURISDICTION AND VENUE

       6.       This is a civil action for patent infringement arising under the patent laws of the

United States, 35 U.S.C. § 1 et seq., including 35 U.S.C. § 271, which gives rise to the remedies

specified under 35 U.S.C. §§ 281 and 283-285.

       7.       This Court has exclusive subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331

and 1338(a).

       8.       This Court has personal jurisdiction over Magna. On information and belief,

Magna has engaged in, and continues to engage in, co-development of a radar on chip product

with Uhnder, Inc. in Austin, Texas for use in at least Magna’s ICON Radar product. In particular,

Magna is engaged in engineering and product development activities with Uhnder to bring this

ICON           RADAR             product         to         market.                  Ex.         5

(https://www.magna.com/company/newsroom/releases/release/2018/01/16/news-release---

magna-unveils-high-definition-icon-radar---scans-environment-in-four-dimensions). In addition


                                                 3
            Case 6:21-cv-00319-ADA Document 1 Filed 03/31/21 Page 4 of 48




to collaborating with Uhnder, on information and belief, Magna has also invested in Uhnder in

support     of   securing    development    of    its   ICON    RADAR        product.       Ex.   6

(https://news.crunchbase.com/news/austins-uhnder-raises-45m-series-

c/?utm_source=cb_daily&utm_medium=email&utm_campaign=20201214&utm_content=intro

&utm_term=content). On information and belief, Magna has provided samples of its ICON Radar

product to OEMs for evaluation, use and testing. Ex. 7 (https://www.magna.com/blog/post/tech-

tutorial-magnas-icon-radar).

       9.        Magna’s collaboration with, and financial interest in, Uhnder in this District is

directed to products that infringe one or more claims of the Asserted Patents. In January 2021,

Uhnder itself indicated it is “working closely with our partner Magna International”

(https://www.linkedin.com/company/uhnder/posts/?feedView=all). Moreover, in January 2021,

Magna and Uhnder announced that they would be working to support development of an ADAS

system for inclusion in Fisker Inc.’s Ocean SUV, expected to launch in 2022.                 Ex. 8

(https://www.autonews.com/suppliers/magna-develop-driver-assistance-technology-fisker).

       10.       On information and belief, as part of its collaboration with Uhnder, Magna has

engaged in design, testing and/or other use of its ICON RADAR product in this District, or

otherwise engaged its co-developer, Uhnder, to do so on Magna’s behalf, purposely availing itself

of this Court’s jurisdiction. Furthermore, Magna’s activities, and those carried out by Uhnder at

its direction, have been performed for the purpose of establishing distribution channels for

Magna’s ICON RADAR products, or necessary components thereof, knowing or understanding

that such products would be sold and used in the United States, including in this District. As such,

on information and belief, Magna employees are engaged in, or are causing others to engage in for




                                                 4
          Case 6:21-cv-00319-ADA Document 1 Filed 03/31/21 Page 5 of 48




Magna’s benefit, activities that result in infringement of one or more claims of one or more

Asserted Patents.

       11.     In addition to its co-development activities in this District, Magna has also sold

and/or supplied (and continues to sell and supply) other ADAS products, including automotive

camera systems, to OEMs, such as Ford, knowing and intending that such OEM’s incorporate

these products into vehicles offered for sale, sold and/or used in this District. For example, on

information and belief, Magna ADAS products are incorporated into the Ford F-150 vehicle, which

is the highest selling vehicle in Texas (and, in this District).                See, e.g., Ex. 9

(https://www.edmunds.com/most-popular-cars/). On information and belief, Magna has derived

substantial revenues from infringing acts in this District, including from the sale and use of

infringing products incorporating the Magna ADAS products and corresponding repair parts.

       12.     Panasonic’s causes of action arise from, at least in part, Defendant’s business

activities in this District and Defendant’s contacts with the State of Texas and this District. Upon

information and belief, Defendants have committed acts of infringement within the State of Texas

and this District by, inter alia, directly and/or indirectly making, using, offering to sell and/or

selling products that infringe one or more claims of Panasonic’s patents.

       13.     Thus, this Court has specific personal jurisdiction over Defendant.

       14.     Defendant has knowingly performed these acts within this District, or knowingly

caused others to perform acts in this District, giving rise to this action and has thus establishing

sufficient minimum contacts with the State of Texas and this District such that the exercise of

personal jurisdiction over Defendant in this case would not offend traditional notions of fair play

and substantial justice.




                                                 5
            Case 6:21-cv-00319-ADA Document 1 Filed 03/31/21 Page 6 of 48




       15.      Venue is proper in this judicial district under 28 U.S.C. §§ 1391 and 1400(b)

because, inter alia, Magna is a foreign corporation organized and existing under the laws of the

Province of Ontario and over which this Court has personal jurisdiction.

                                 FACTUAL BACKGROUND

                                     Technology Overview

       16.      The technology at issue relates to advanced driver-assistance systems (ADAS)

technologies. ADAS systems are generally classified as those that assist driving and parking

functions, and can include or incorporate camera systems, radar systems, and/or electronic control

units, among others, for use with the same. ADAS systems can use one or more cameras, and

image processing chips to receive the images from the cameras, process them, and display an

image or information to a driver in a way that helps enhance car and road safety, as well as increase

convenience.

       17.      For example, by gathering information from multiple cameras, as well as sensors,

current ADAS systems can eliminate vehicle blind spots and/or alert a driver to nearby obstacles,

such as pedestrians, that may not otherwise be easily detected by a driver. Automotive solutions

employing such multi-camera systems can provide a surround image created by stitching together

individual images from each of these cameras. This surround image can be used to assist drivers

in parking and can be used as part of an automatic emergency braking system. A drawback of

stitching a surround image from multiple cameras is that when one camera is displaced, or

malfunctioning, the resulting surround image may be distorted or inaccurate. To address this

drawback it is desirable to alert the user, for example when a movable part of the vehicle (door,

mirror, etc) has altered the position or direction of at least one of the cameras. See e.g. Ex. 1 at

Abstract.




                                                 6
          Case 6:21-cv-00319-ADA Document 1 Filed 03/31/21 Page 7 of 48




       18.     Cameras can also be used to guide a driver in operations that would otherwise be

difficult to perform alone. For example, rearview cameras can be wide-angle cameras, providing

a greater field of vision to detect obstacles when backing up. A drawback of such rearview cameras

is that the rearview image seen by the driver is distorted, making it more difficult to accurately

assess relative positions of objects, such as when a driver is attempting to connect a trailer to an

attached vehicle hitch. To address this drawback it is desirable to provide the user with a frame of

a reference, for example, a centerline extending from the hitch of the vehicle, for ease of

connection to the trailer. See, e.g., Ex. 2 at 1:6-38.

       19.     The efficacy of cameras can also be reduced by obstructions or adverse weather

conditions (e.g., fog, rain or snow).To address these camera drawbacks, detecting and tracking

objects, such as pedestrians or obstacles, can also be implemented through use or assistance from

radar systems. The accuracy of many ADAS systems depends in part on the ability of radar

systems, for example, to quickly and accurately gather information and identify objects or people

for the driver. Next generation radar systems, such as those disclosed in certain of the Asserted

Patents, provide improved three-dimensional, nearfield object detection. Such systems are also

able to detect objects in low visibility environments, such as in fog, snow, dust and/or darkness—

environments in which use of camera and/or LIDAR systems are, at best, difficult. Furthermore,

because they are smaller than prior generation systems, next generation radar can be incorporated

into smaller packaging, allowing for easier and less costly installation.

       20.     The three-dimensional radar market is in its infancy, and is expected to experience

steep growth over the next 6 years and beyond. For example, the global radar market was valued

at $32.56 billion in 2019, and has been projected to reach $49.43 billion by 2027. See Ex. 10

(https://www.alliedmarketresearch.com/radar-market). Specifically, the three-dimensional radar




                                                   7
           Case 6:21-cv-00319-ADA Document 1 Filed 03/31/21 Page 8 of 48




market (not limited to automotive products) was valued at $926 million in 2020 and is expected to

reach $2.59 billion by 2026.         See Ex. 11 (https://www.mordorintelligence.com/industry-

reports/3d-radar-market). More importantly, automotive radar has been identified as an “emerging

[] key technology enabling intelligent and autonomous features in modern vehicles,” and “a critical

sensor    system   in   autonomous      driving    assistance    systems    (ADAS).”            Ex.   12

(https://www.sciencedirect.com/topics/engineering/automotive-radar).

         21.   The automotive radar industry is experiencing a major transformation and is about

to enter a commercial era. See e.g. Ex. 13 (https://www.i-micronews.com/products/status-of-the-

radar-industry-players-applications-and-technology-trends-

2020/?utm_source=PR&utm_medium=email&utm_campaign=PR-%20Radar_%20MarketUpdat

e_YOLE_May2020). While the radar industry is already a large, mature market, the increase in

demand for high-end passenger cars, rise in concerns about vehicle and driver safety, and

implementation of increasingly stringent safety regulations, has the automotive section of the radar

industry primed for significant growth. Id.

         22.    The timing now is therefore critical for suppliers of products in this sector to obtain

initial contracts, build relationships, and establish their products as the benchmark for others in

this sector, amongst other reasons. For at least these reasons, Panasonic is uniquely and irreparably

harmed by others’ use of its inventive technologies.

         23.   OEMs are looking for radar devices capable of more accurately describing the

scene in front of and around the car, and capable of processing more and more data on the fly to

improve perception of the car’s surroundings, while cost issues continue to matter particularly in

automotive          applications.         See          e.g.        Ex.         14          at          2




                                                  8
          Case 6:21-cv-00319-ADA Document 1 Filed 03/31/21 Page 9 of 48




(http://www.yole.fr/iso_upload/News/2020/PR_STATUS_OF_THE_RADAR_INDUSTRY_YO

LEGROUP_May2020.pdf).

       24.     Three-dimensional radar systems, such as those taught by certain of the Asserted

Patents, provide higher angular and range resolution relative to two-dimensional systems. Unlike

two-dimensional radar systems, three-dimensional systems can detect target height. As a result,

when paired with appropriate detection algorithms, these three-dimensional systems can be used

for improved pedestrian and animal detection (including under low visibility or at night) and space

detection in complex autonomous parking environments. Three-dimensional radar systems also

remain much cheaper than alternative LIDAR sensors used, for example, in autonomous vehicles.

In view of these benefits, Panasonic’s patented three-dimensional radar systems provide a

substantial bridge for implementation and use of autonomous vehicles in the marketplace.

                                            Panasonic

       25.     Over the more than 100 years of its existence, Panasonic has had a long history of

innovation and technological accomplishments.7 Dating back to its first product—an attachment

plug that could be used to connect electric products to the only available source of electricity in a

household, a single light socket, that is still sold today almost 100 years later—Panasonic has

focused on the development of innovative products that are both cost-effective and improve

consumers’ lives.

       26.     Building on its history of innovation, Panasonic has become a worldwide leader in

the development of diverse electronics technologies and solutions for customers in the consumer

electronics, housing, automotive, and B2B areas. Panasonic’s focus today is in five main business



7
   Panasonic’s 2020 Annual Report, at 5-6, available at
https://www.panasonic.com/global/corporate/ir/pdf/annual/2020/pana_ar2020e.pdf.


                                                 9
          Case 6:21-cv-00319-ADA Document 1 Filed 03/31/21 Page 10 of 48




units:   appliances; life solutions; connected solutions; automotive; and industrial solutions.

Panasonic has invested billions in research and development in the U.S. and throughout the world

in support of these business units. In 2020 alone, Panasonic spent $4.47 billion on R&D. See Ex.

31. Panasonic’s R&D has contributed to the overall value and commercial success of Panasonic’s

products.8

         27.    Panasonic has been recognized as one of the world’s top automotive suppliers.9

Panasonic is the global leader in development, manufacture and sale of batteries for electric

vehicles (EV).10 Panasonic is also a leading supplier of ADAS systems, in-vehicle infotainment

(IVI) and heads-up display (HUD) systems, which are designed to enhance safety and comfort

during travel and to reduce driver burden. Panasonic automotive solutions are used by some of

the world’s largest automotive manufacturers, such as Honda, Toyota, General Motors and

Volkswagen AG (and their family of brands), among others. And FCA has been recognized by

Panasonic as a winner of its “Innovation Supplier of the Year” in 2020 for Panasonic’s exceptional

commitment in providing innovative and quality products and services.11

                                             Magna

         28.    On information and belief, Defendant Magna manufactures, uses, offers to sell,

sells in, and imports into, the United States a number of ADAS products. For example, Magna

markets to automotive OEMs a number of ADAS-related solutions, including: surround view


8
   See e.g. Panasonic’s 2020 Annual Report, at 19-20, available at
https://www.panasonic.com/global/corporate/ir/pdf/annual/2020/pana_ar2020e.pdf.
9
   https://na.panasonic.com/us/automotive-solutions; https://www.prnewswire.com/news-
releases/panasonic-automotive-honored-by-fca-as-2020-supplier-of-the-year-301159614.html
10
     https://na.panasonic.com/us/automotive-solutions
11
  https://apnews.com/press-release/pr-newswire/technology-business-corporate-news-north-
america-products-and-services-3c495fe9c0b80197e9a75602871bc111



                                               10
           Case 6:21-cv-00319-ADA Document 1 Filed 03/31/21 Page 11 of 48




camera systems12; camera-based trailer hitch alignment systems13; and a modular and scalable

radar solution for providing horizontal and vertical detection with the ability to discriminate

adjacent targets.14

                              MAGNA’S ACCUSED PRODUCTS

         29.    Magna makes, uses, offers to sell, and/or sells in, or imports into or sells for

importation into, the United States certain ADAS camera and radar products (collectively, the

“Accused Products”).

         30.    In particular, Magna makes, uses, offers to sell, and/or sells in, and imports into or

sells for importation into, the United States certain ADAS camera products, and components

thereof (collectively, the “Accused Camera Products”), including, but are not limited to, camera

systems, including those supporting backup guidelines for connecting a hitch to a trailer and 360°

surround camera views.       See, e.g., https://www.magna.com/products/power-vision/advanced-

driving-assistance-technologies. The Accused Camera Products include, but are not limited to,

image processing modules and camera modules capable of capturing images, synthesizing images

and      generating   for   display   these    synthesized    images.        See,   e.g.,   Ex.    15

(https://www.magna.com/products/power-vision/advanced-driving-assistance-technologies). For

example, the Accused Camera Products provide vehicle surround view capabilities by synthesizing

images from multiple cameras. See, e.g., https://www.youtube.com/watch?v=hkPZR8h88eQ. As

another example, the Accused Camera Products provide backup assistance technology, including



12
     https://www.magna.com/products/power-vision/advanced-driving-assistance-technologies
13
  https://www.magna.com/innovation/driven-people-driving-change/article/taking-towing-to-
the-next-level-with-a-magna-innovation
14
  https://www.magna.com/products/power-vision/adas-automated-driving/product/scalable-
products


                                                 11
         Case 6:21-cv-00319-ADA Document 1 Filed 03/31/21 Page 12 of 48




the incorporation of a hitch centerline in a displayed backup camera image, for use in assisting

connection      of     a       trailer    to     a      vehicle          hitch.               See,         e.g.,

https://www.youtube.com/watch?v=xtMCvXxH15o;                       see              also,                  e.g.,

https://www.youtube.com/watch?v=JgPTe-ZM9sk.

        31.    On information and belief, the Accused Camera Products are sold by Magna to, for

example, Ford, for inclusion in the 2020 Model Year Ford F-150 vehicle, among others. See, e.g.,

Ex. 16 (https://www.fordservicecontent.com/Ford_Content/Catalog/owner_information/2020-

Ford-F-150-Owners-Manual-version-1_om-EN-US_08_2019.pdf);                               Ex.                  17

(https://www.ford.com/trucks/f150/2020/features/smart/);                          Ex.                        18

(https://www.magna.com/products/power-vision/product/surroundview);                       Ex.                19

(https://www.magna.com/products/power-vision/product/domain-controller).

        32.    Magna also makes, uses, offers to sell and/or sells in, and imports into or sells for

importation into, the United States certain radar products or components thereof (collectively the

“Accused Radar Products”), including, but not limited to, those having forward- and rear-facing

radar functionality. See, e.g., Ex. 20 (https://www.microwavejournal.com/blogs/9-pat-hindle-

mwj-editor/post/31931-uhnder-emerges-with-highly-integrated-automotive-radar-soc).                          On

information and belief, further evidence of the design and operation of the Accused Radar can be

found         at:          https://www.uhnder.com/;          see             also              Ex.            7

(https://www.youtube.com/watch?v=G9T6x1rz0eA&feature=youtu.be;

https://www.magna.com/blog/post/tech-tutorial-magnas-icon-radar);                        Ex.                  5

(https://www.magna.com/company/newsroom/releases/release/2018/01/16/news-release---

magna-unveils-high-definition-icon-radar---scans-environment-in-four-dimensions);                    Ex.     21

(https://www.magna.com/docs/default-source/2018-press-releases/magna-naias-icon-radar-final-




                                                12
         Case 6:21-cv-00319-ADA Document 1 Filed 03/31/21 Page 13 of 48




release-for-dist.pdf?sfvrsn=a5d53c77_2);                             Ex.                          22

(https://www.microwavejournal.com/articles/32668-digital-code-modulation-mimo-radar-

improves-automotive-safety?v=preview); Ex. 23 (www.uhnder.com/images/data/UHNDER_-

_ISSCC_Paper.pdf); Ex. 24 (A package co-design Methodology for mm-Wave System-on-Chip

Transistors, Vito Giannini et al. (Uhnder), European Microwave Week 2017).

       33.      Upon information and belief, Magna makes, uses, offers to sell, and/or sells in, and

imports into or sells for importation into, the United States, the Accused Radar Products for use as

part of a vehicle ADAS system. The Accused Radar Products incorporate a system on a chip

developed by Magna and Uhnder for use in these products. Magna collaborated with Uhnder to

deploy ICON RADAR, which, on information and belief, Magna evaluates and tests, and is being

evaluated and tested by others, in the United States. See, e.g., https://www.uhnder.com/; Ex. 21

(https://www.uhnder.com/images/data/Magna_NAIAS_iCON_Radar_FINAL_RELEASE_FOR_

DIST.pdf);      Ex.   8   (https://www.autonews.com/suppliers/magna-develop-driver-assistance-

technology-fisker).

                                FIRST CAUSE OF ACTION
                           (Patent Infringement of the ’001 Patent)

       34.      Plaintiff realleges and incorporates all the foregoing paragraphs as though fully set

forth herein.

       35.      On June 28, 2005, the PTO duly and legally issued U.S. Patent No. 6,912,001,

entitled “Image processor and monitoring system.” Shusaku Okamoto, Masamichi Nakagawa,

Hirofumi Ishii, Kunio Nobori, and Atsushi Morimura are the named inventors. The date of the

earliest application to which the ’001 Patent claims priority is May 26, 2000, and the patent is set

to expire on June 8, 2023. A true and accurate copy of the ’001 Patent is attached hereto as Exhibit

1.



                                                 13
         Case 6:21-cv-00319-ADA Document 1 Filed 03/31/21 Page 14 of 48




       36.     Panasonic is the owner of all right, title, and interest in the ’001 Patent, including

the right to bring this suit for past and future damages and/or injunctive relief.

       37.     The ’001 Patent is valid and enforceable.

       38.     The ’001 Patent claims are directed to a patent-eligible, non-abstract idea. The

claimed inventions are directed to a combination of physical hardware structures and a specific

technical improvement to the way such combination of hardware structures operate, including

specific claimed structures and configurations of an image processor (claim 1) and of a monitoring

system with multiple cameras, a display device and an image processing section (claim 11), that

provides enhanced driving assistance to an end-user.

       39.     As set forth in the ’001 Patent, past imaging systems using vehicle-mounted

cameras “normally carry out the image processing on the supposition that each camera once

mounted should be unable to change its position or the direction it faces.” ’001 Patent at 1:22-25.

The ’001 Patent recognizes that “[t]his is because it is practically impossible, or at least extremely

difficult, to process multiple images for a synthesized image in real time with the continuously

changing positions and directions of the cameras taken into account,” because “it takes too much

time to perform that complicated processing and that the size and ability of such a system are

limited.” Id. at 1:25-33. The ’001 Patent also recognizes several problems that arise because “it

is highly probable that those cameras for use in such a monitoring system are mounted on various

movable parts of the vehicle.” Id. at 1:33-38. First, when any of the movable vehicle parts moves,

“the image taken by that camera is affected by the change to possibly misalign the image that

forms an integral part of the resultant synthesized image.” Id. at 1:40-45. This results in “only a

portion of the synthesized image, corresponding to the image taken by the camera in question,

misaligns, thus making the image on the screen unnatural to the viewer.” Id. at 1:48-51. This




                                                  14
         Case 6:21-cv-00319-ADA Document 1 Filed 03/31/21 Page 15 of 48




issue also exists even if one of the cameras are mounted to a fixed part of the vehicle. Id. at 1:52-

58.

       40.     The ’001 Patent provides a number of solutions to these problems, improving

vehicle image synthesizing and associated systems by, for example, providing a novel image

processor and pixel synthesizer to generate a synthesized image from multiple images and outputs

of vehicle-mounted cameras by switching display modes in accordance with a state of a movable

part of the vehicle. Id. at 1:66-2:23; see id. at 1:6-3:15. For example, the claimed inventions

include an image processor comprising an image processing section, which receives multiple

images that have been taken by cameras mounted on a vehicle to monitor surroundings of the

vehicle, generates a synthesized image from the multiple images and outputs the synthesized image

to a display device. Id. at claim 1. The claimed inventions further recite that the image processing

section switches display modes of the synthesized image in accordance with a state of a movable

part of the vehicle. Id. The claimed inventions also recite that if a change in the state of the

movable part has altered the position or direction of at least one of the cameras to make the

synthesized image unnatural, the image processing section switches the display modes of the

synthesized image form a normal mode into an alert mode. Id.; see id. at claims 6, 11, and 12.

The inventions, as illustrated in claims 1, 6, 11, and 12 for example, improve the functioning of a

vehicular image synthesis system by, for example, providing a specific manner of displaying a

limited set of information in vehicle display interfaces that overcomes unnatural display issues in

prior display systems.

       41.     Various aspects of claimed inventions of the ’001 Patent also support generating a

synthesized image without using the image taken by the camera that has had the position or

direction thereof changed. Id. at claim 2. In some cases, the image processing section determines




                                                 15
         Case 6:21-cv-00319-ADA Document 1 Filed 03/31/21 Page 16 of 48




not to output the synthesized image, for example, to avoid displaying unnatural views to vehicle

occupants. Id. at claim 3. In other cases, when operating in alert mode, the image processing

section outputs an alert message instead of, or along with, the synthesized image. Id. at claim 4.

Additionally, various aspects of the invention further support switching display modes of the

synthesized image in accordance with opening and closing one or more of the doors, hood, or trunk

of the vehicle. Id. at claim 5.

       42.     During prosecution, the inventors of the ’001 Patent clarified that the invention was

directed to a specific image processor comprising an image processing section, which receives

multiple images that have been taken by cameras mounted on a vehicle to monitor surroundings

of the vehicle and generates a synthesized image from the multiple images and outputs the

synthesized image to a display device. See Amendment and Reply Under 37 C.F.R. 1.111, July

29, 2004. The inventors further clarified that the invention was directed to an image processing

section that switches display modes of the synthesized image in accordance with a state of a

movable part of a vehicle. Id.

       43.     Defendant has infringed, and continues to infringe, literally or under the doctrine

of equivalents, the ’001 Patent by making, using, offering for sale and/or selling in, or importing

and/or selling for importation into, the United States Accused Camera Products that practice at

least claim 1 and 11 of the ’001 Patent in violation of 35 U.S.C. §§ 271(a), (b), and (c). Such

Accused Camera Products include the Magna surround camera system incorporated into, for

example, one or more model years of Ford F-150. The Accused Camera Products are non-limiting

examples identified based on publicly available information, and Panasonic reserves the right to

identify additional infringing activities, products, and services on the basis of information obtained,

for example, during discovery.




                                                 16
         Case 6:21-cv-00319-ADA Document 1 Filed 03/31/21 Page 17 of 48




       44.     Magna has had knowledge of the ’001 Patent since at least Winter 2010. On

December 2, 2010, Tetsuyuki Watanabe, Director of the Licensing Center with the Intellectual

Property Rights Operations Company of Panasonic Corp., sent a letter to Dr. Niall Lynam, Chief

Technical Officer of Magna Electronics, Inc., identifying that Panasonic had developed many

technologies for use in vehicles that relate to image manipulation, graphic overlays, lens detectors,

and camera devices. See Ex. 25. In Appendix A of Exhibit 25, the ’001 Patent is identified as one

of 23 patents related to image synthesis. Id. On information and belief, Magna Electronics is a

wholly owned subsidiary of Magna. See, e.g., Ex. 26 and Ex. 27. In view of the specific

identification of the ’001 Patent and the clear language of its claims, Magna has known that

customers, distributors, suppliers, and other purchasers of the Accused Camera Products are

infringing one or more claims of the ’001 Patent, or has otherwise been being willfully blind to its

customers, distributors, suppliers, and other purchasers of the Accused Camera Products

infringing one or more claims of the ’001 Patent. Furthermore, on information and belief, Magna

has instructed these customers, distributors, suppliers, and other purchasers to use the Accused

Camera Products in a manner that infringes one or more claims of the ’001 Patent knowing use of

the Accused Camera Products in the instructed manner to infringe such claims. See e.g. Ex. 28

(https://www.prnewswire.com/news-releases/advanced-technologies-from-magna-contribute-to-

the-new-maserati-levante-615679013.html) (describing that the Magna Eyeris system provides a

“bird’s eye view” with “integrated ‘door open’ warning display”).

       45.     In addition to being notified of the ’001 Patent directly by Panasonic in December

2010, another Magna subsidiary, Magna Mirrors of America, Inc.,15 identified the ’001 Patent in


15
   Magna Mirrors, Inc. is also, upon information and belief, a wholly-owned subsidiary of
Magna. See Ex. 29 at 45 (available at https://www.magna.com/docs/default-source/financial-
reports-public-filings/annual-information-forms/aif_aoda.pdf?sfvrsn=9ed915d_12)


                                                 17
         Case 6:21-cv-00319-ADA Document 1 Filed 03/31/21 Page 18 of 48




an Information Disclosure Statement submitted to the Patent Office during prosecution of a patent

application that ultimately issued as U.S. Patent 8,508,383. Again, by identifying the ’001 Patent

as prior art potentially relevant to the patentability of U.S. Patent 8,508,383, Magna had knowledge

of the ’001 Patent and the relevance of its asserted claims to Magna’s Accused Camera Products.

        46.     The Accused Camera Products meet all the limitations of at least claim 1 of the ’001

Patent in violation of 35 U.S.C. § 271(a).

        47.     On information and belief, the Accused Camera Products comprise an image

processor comprising an image processing section, which receives multiple images that have been

taken by cameras mounted on a vehicle to monitor surroundings of the vehicle, as seen below.




See, e.g., https://www.youtube.com/watch?v=hkPZR8h88eQ (showing multiple cameras located

at the front, rear and side of the vehicles);




                                                 18
        Case 6:21-cv-00319-ADA Document 1 Filed 03/31/21 Page 19 of 48




See also https://www.magna.com/products/power-vision/product/surroundview.          Additional

examples are provided below in relation to the 2020 Ford F-150, which incorporates the Magna

Accused Camera Products. See, e.g., Ex. 16, at 249, 252-253 (showing multiple cameras mounted

on the F-150).

       48.       On information and belief, the image processor of the Accused Camera Products

can be used to synthesize a 360 degree (or surround) view image from the images taken by the

multiple cameras, as shown below:




                                               19
           Case 6:21-cv-00319-ADA Document 1 Filed 03/31/21 Page 20 of 48




Ex. 30.

          49.   On information and belief, the image processor for the Accused Camera Products

outputs the generated synthesized image to a display device:




See, e.g., Ex. 30 (a picture of the synthesized image created by the image processor and side of the

vehicles); and Ex. 16 at pp 249, 252-253.

          50.   On information and belief, the image processing section of the Accused Camera

Products switches display modes of the synthesized image in accordance with a state of a movable




                                                20
         Case 6:21-cv-00319-ADA Document 1 Filed 03/31/21 Page 21 of 48




part of the vehicle, such that if a position or orientation of the movable part is altered and the

corresponding position or direction of at least one of the cameras correspondingly changes such

that the synthesized image becomes unnatural, the image processing section switches the display

modes of the synthesized image from a normal mode into an alert mode. Examples of the normal

mode and alert mode in the 2020 Model Year Ford F-150 are shown below:




See, e.g., Ex. 30 (pictures of the synthesized image created by the image processor and displayed

by the F-150 vehicle).

       51.     In addition to directly infringing the ’001 Patent, Defendant has infringed and

continues to infringe the ’001 Patent indirectly, including by actively inducing others to directly

infringe, for example, claims 1 and 11 of the ’001 Patent in violation of 35 U.S.C. § 271(b) or

contributing to the infringement by others of, for example, claims 1 and 11 of the ’001 Patent in

violation of 35 U.S.C. § 271(c).

       52.     Despite Defendant’s knowledge of the ’001 Patent, Defendant has actively induced

and continues to actively induce others to make, use, sell, and/or offer to sell in the United States,


                                                 21
         Case 6:21-cv-00319-ADA Document 1 Filed 03/31/21 Page 22 of 48




and/or import into the United States, Accused Camera Products with knowledge that such activities

practice every element of one or more claims of the ’001 Patent, or being willfully blind to such

activities practicing every element of one or more claims of the ’001 Patent.

       53.     For example, in addition to Defendant’s own direct infringement of the ’001 Patent,

Defendant’s customers, including automotive OEMs, on information and belief, are directly

infringing the ’001 Patent through their installation and use of Accused Camera Products that are

covered by one or more claims of the ’001 Patent, including, for example, the Magna surround

view camera system incorporated into one or more vehicles made, used, sold or offered for sale in

the United States, such as the 2020 MY Ford F-150.

       54.     On information and belief, Defendant knowingly induces such infringement of

the ’001 Patent and has done so with specific intent to induce such infringement, including through

activities relating to marketing, advertising, promotion, support, and distribution of the Accused

Camera Products, including the Magna surround view camera system products.

       55.     On information and belief, Defendant provides materials that instruct its customers

on how to use the Accused Camera Products, such as Magna surround view camera system

products, with the intent that such customers infringe one or more claims of the ’001 Patent. On

information and belief, Defendant further provides instructions to its customers for installation and

troubleshooting of the Magna surround view camera system products, which inform its customers

on how to use Defendant’s Accused Camera Products, with the same intent.

       56.     This description is based on publicly available information and a reasonable

investigation of the structure and operation of the Accused Camera Products. Panasonic reserves

the right to modify this description, including, for example, on the basis of information about the

Accused Camera Products that it obtains during discovery.




                                                 22
         Case 6:21-cv-00319-ADA Document 1 Filed 03/31/21 Page 23 of 48




       57.      Unless and until enjoined by this Court, Defendant will continue to infringe

the ’001 Patent, both directly and indirectly. Defendant’s infringement is causing and will continue

to cause Plaintiff irreparable harm, for which there is no adequate remedy at law.

       58.      Under 35 U.S.C. § 283, Plaintiff is entitled to a permanent injunction against further

infringement.

       59.      Under 35 U.S.C. § 284, Plaintiff is entitled to damages adequate to compensate it

for Defendant’s infringement, in no event less than a reasonable royalty for Defendant’s use of the

inventions of the ’001 Patent, together with interest and costs as fixed by the court.

                               SECOND CAUSE OF ACTION
                           (Patent Infringement of the ’184 Patent)

       60.      Plaintiff realleges and incorporates all the foregoing paragraphs as though fully set

forth herein.

       61.      On November 29, 2005, the PTO duly and legally issued U.S. Patent No. 6,970,184,

entitled “Image display method and apparatus for rearview systems.” Yuichi Hirama, Satoru

Masuda, Hidetoshi Mimura, Kazuki Miyama, and Masahiro Takata are the named inventors. The

date of the earliest application to which the ’184 Patent claims priority is March 19, 2002, and the

patent is set to expire on October 1, 2023. A true and accurate copy of the ’184 Patent is attached

hereto as Exhibit 2.

       62.      Panasonic is the owner of all right, title, and interest in the ’184 Patent, including

the right to bring this suit for past and future damages and/or injunctive relief.

       63.      The ’184 Patent is valid and enforceable.

       64.      The ’184 Patent claims are directed to a patent-eligible, non-abstract idea. The

claimed inventions are directed to a combination of physical hardware structures and a specific

technical improvement to the way such combination of hardware structures operate, including



                                                  23
         Case 6:21-cv-00319-ADA Document 1 Filed 03/31/21 Page 24 of 48




specific claimed structures and configurations of a rearview camera device that provides driving

assistance for an end-user.

       65.     As set forth in the ’184 Patent, even with use of a rearview camera mounted on a

vehicle, “it is difficult to couple a hitch with a trailer,” especially when the driver is alone. Ex. 2

at 1:23-31. The ’184 Patent further recognizes that “[i]t is quite difficult for a driver to accurately

back the vehicle so that the hitch mounted in a blind spot from the driver may engage the coupling

member on the trailer.” Id. at 1:26-28. As a result, the ’184 Patent notes that “it requires a

considerable skill for a driver alone to accurately back the vehicle and perform coupling work

while watching the image from the rearview camera.” Id. at 1:36-38.

       66.     The ’184 Patent provides a number of solutions to these problems, improving

vehicle imaging and associated systems by, for example, “providing an image display method for

a rearview camera for displaying an image shot by a rearview camera mounted on a vehicle on a

screen that can be viewed from a driver’s seat, wherein the method superimposes an auxiliary line

image indicating the straight rear direction of the vehicle on the image shot by the vehicle on the

screen.” Id. at 1:46-52. The ’184 Patent describes a unique configuration such that “the auxiliary

line image extends from the position of the hitch attached at the rear of the vehicle and the auxiliary

line image has a distance marker,” which further enables “the driver [to] recognize the distance to

the hitch thus allowing more precise operation.” Id. at 1:55-59. The ’184 Patent discloses several

configurations that make it possible “to prevent an auxiliary line from overlapping the rearward

obstacle thus worsening the image quality” and “precisely grasp the relation with the hitch when

the hitch is approached.” Id. at 1:60-2:8.

       67.     For example, the ’184 Patent provides a solution wherein “[a]n image display

apparatus for a rearview camera for displaying an image shot by a rearview camera mounted on a




                                                  24
         Case 6:21-cv-00319-ADA Document 1 Filed 03/31/21 Page 25 of 48




vehicle on a screen that is viewed from a driver's seat.” Id. at claim 14. The ’184 Patent further

describes that the image display apparatus includes “a display unit for superimposing an auxiliary

line image indicating the straight rear direction of the vehicle on the image shot by the camera on

the screen,” “wherein said auxiliary line image extends from the position of a hitch attached at the

rear of the vehicle.” Id.

       68.     Various aspects of claimed inventions of the ’184 Patent also support uniquely

generating an image by including, for example, a distance marker with the auxiliary line (claim

15), by hiding the portion where said auxiliary line image overlaps a rearward obstacle (claim 16),

and by discriminating said auxiliary line image from other images (claim 17). The ’184 Patent

also describes “a converting unit for converting an image shot by said rearview camera to an image

from an overhead viewpoint,” and “wherein the resulting image is displayed in said screen when

the distance between the vehicle and the rearward obstacle has become within a predetermined

range.” Id. at claim 19.

       69.     During prosecution, the inventors of the ’184 Patent clarified that the invention

included an “auxiliary line image [that] extends from the position of a hitch attached at the rear of

the vehicle,” as recited in the independent claims. See Amendment and Reply Under 37 C.F.R.

1.111, December 27, 2004. The inventors further clarified that the invention included other novel

features, such as, for example, an auxiliary line image that has a distance marker, converting the

image shot by said rearview camera to an image form an overhead viewpoint, wherein the resulting

image is displayed in a screen when the distance between the vehicle and the rearward obstacle

has become within a predetermined range, and wherein the image from said overhead viewpoint

is displayed to be zoomed. Id.




                                                 25
         Case 6:21-cv-00319-ADA Document 1 Filed 03/31/21 Page 26 of 48




       70.     Defendant has infringed, and continues to infringe, literally or under the doctrine

of equivalents, the ’184 Patent by making, using, offering for sale and/or selling in, or importing

and/or selling for importation into the United States, Accused Camera Products that practice at

least claims 1 and 14 of the ’184 Patent in violation of 35 U.S.C. §§ 271(a), (b), and (c). Such

Accused Camera Products include Magna smart camera modules, including those used in surround

camera systems incorporated into, for example, one or more model years of Ford F-150s.

       71.     Magna has had knowledge of the ’184 Patent since at least Winter 2010. On

December 2, 2010, Tetsuyuki Watanabe, Director of the Licensing Center with the Intellectual

Property Rights Operations Company of Panasonic Corp., sent a letter to Dr. Niall Lynam, Chief

Technical Officer of Magna Electronics, Inc., identifying that Panasonic had developed many

technologies for use in vehicles that relate to image manipulation, graphic overlays, lens detectors,

and camera devices. See Ex. 25. In Appendix A to Exhibit 25, the ’184 Patent is identified as one

of 10 patents related to Graphic Overlay. Id. On information and belief, Magna Electronics is a

wholly owned subsidiary of Magna. See e.g. Ex. 26 and Ex. 27. In view of the specific

identification of the ’184 Patent and the clear language of its claims, Magna has known that its

customers, distributors, suppliers, and other purchasers of the Accused Camera Products are

infringing one or more claims of the ’184 Patent, or has otherwise been being willfully blind to its

customers, distributors, suppliers, and other purchasers of the Accused Camera Products

infringing one or more claims of the ’184 Patent. Furthermore, on information and belief, Magna

has instructed these customers, distributors, suppliers, and other purchasers to use the Accused

Camera Products in a manner that infringes one or more claims of the ’184 Patent knowing such

use of the Accused Camera Products to infringe such claims.




                                                 26
         Case 6:21-cv-00319-ADA Document 1 Filed 03/31/21 Page 27 of 48




       72.       In addition to being notified of the ’184 Patent directly by Panasonic in December

2010, during prosecution of an application assigned to Magna Electronics that ultimately issued as

U.S. Patent 10,144,353, the USPTO examiner identified the ’184 Patent in a list of references

considered on September 17, 2014, and the ’184 Patent is listed on the face of U.S. Patent

10,144,353. Again, by having the ’184 Patent identified as prior art potentially relevant to the

patentability of U.S. Patent 10,144,353, Magna has had knowledge of the ’184 Patent and the

relevance of its asserted claims to Magna’s Accused Camera Products.

       73.     The Accused Camera Products meet all the limitations of at least claim 1 of the ’184

Patent in violation of 35 U.S.C. § 271(a).

       74.     On information and belief, Defendants perform an image display method for a

rearview camera for displaying an image shot by a rearview camera mounted on a vehicle on a

screen that is viewed from a driver’s seat, through their own use and testing of the Accused Camera

Products, including Magna’s rearview camera products and/or the rear camera of a surround view

camera system. See, e.g., https://www.youtube.com/watch?v=JgPTe-ZM9sk.

       75.     On information and belief, Defendants’ rearview camera products, and/or the rear

camera of its surround view camera systems, generate for display, and in conjunction with a

vehicle display operate to display an auxiliary line image indicating the straight rear direction of a

vehicle superimposed on the image shot by the camera on the screen:




                                                 27
          Case 6:21-cv-00319-ADA Document 1 Filed 03/31/21 Page 28 of 48




See, e.g., id.

        76.      On information and belief, Defendants’ rearview camera products, and/or the rear

camera of its surround view camera systems, generate for display and in conjunction with a vehicle

display, operate to display on an image an auxiliary line that extends from the position of a hitch

attached at the rear of the vehicle:




See, e.g., id.



                                                28
          Case 6:21-cv-00319-ADA Document 1 Filed 03/31/21 Page 29 of 48




       77.     In addition to directly infringing the ’184 Patent, Defendant has infringed and

continues to infringe the ’184 Patent indirectly, including by actively inducing others to directly

infringe, for example, claims 1 and 14 of the ’184 Patent in violation of 35 U.S.C. § 271(b) or

contributing to the infringement by others of, for example, claims 1 and 14 of the ’184 Patent in

violation of 35 U.S.C. § 271(c).

       78.     Defendant has also had knowledge of the ’184 Patent through its citation in a June

23, 2014 Information Disclosure Statement for U.S. Patent Publication No. 2014-0267732,

assigned to Magna Electronics, Inc.

       79.     Despite Defendant’s knowledge of the ’184 Patent, Defendant has actively induced

and continues to actively induce others to make, use, sell, and/or offer to sell in the United States,

and/or import into the United States, with knowledge that such activities practice every element of

one or more claims of the ’184 Patent, or being willfully blind to such activities practicing every

element of one or more claims of the ’184 Patent. Such Accused Camera Products include for

example the Magna rearview camera products and/or the rear camera of a surround view camera

system.

       80.     In addition to Defendant’s own direct infringement of the ’184 Patent, Defendant’s

customers, including automotive OEMs, on information and belief, are directly infringing the ’184

Patent through their use of Accused Camera Products that are covered by one or more claims of

the ’184 Patent, including, for example, through sale and use of vehicles incorporating the Magna

rearview camera products and/or the rear camera of a surround view camera system. For example,

on information and belief, Ford incorporates a Magna rearview camera and/or a surround view

camera system that includes a rear camera and a display in the 2020 Model Year Ford F-150, which




                                                 29
         Case 6:21-cv-00319-ADA Document 1 Filed 03/31/21 Page 30 of 48




is used at Defendant’s direction to display an auxiliary line extending from a hitch from the back

of a vehicle.

       81.      On information and belief, at least as of the date of this Complaint and based on the

information set forth herein, Magna further contributes to the infringement of one or more claims

of the ’184 Patent under 35 U.S.C. § 271(c) by offering to sell, selling, and/or importing into the

United States a component of the Accused Camera Products, or a material or apparatus for use in

practicing a process claimed in the ’184 Patent, that constitutes a material part of the inventions,

knowing the same to be especially made or especially adapted for use in an infringement of

the ’184 Patent, and is not a staple article or commodity of commerce suitable for substantial

noninfringing use. In this case, the Magna surround view system is a material part of at least the

invention of claims 1 and 14 of the ’184 Patent for the reasons set forth, above.

       82.      This description is based on publicly available information and a reasonable

investigation of the structure and operation of the Accused Camera Products. Panasonic reserves

the right to modify this description, including, for example, on the basis of information about the

Accused Camera Products that it obtains during discovery.

       83.      Unless and until enjoined by this Court, Defendant will continue to infringe

the ’184 Patent, both directly and indirectly. Defendant’s infringement is causing and will

continue to cause Plaintiff irreparable harm, for which there is no adequate remedy at law.

       84.      Under 35 U.S.C. § 283, Plaintiff is entitled to a permanent injunction against further

infringement.

       85.      Under 35 U.S.C. § 284, Plaintiff is entitled to damages adequate to compensate it

for Defendant’s infringement, in no event less than a reasonable royalty for Defendant’s use of the

inventions of the ’184 Patent, together with interest and costs as fixed by the court.




                                                 30
         Case 6:21-cv-00319-ADA Document 1 Filed 03/31/21 Page 31 of 48




                                THIRD CAUSE OF ACTION
                           (Patent Infringement of the ’149 Patent)

       86.      Plaintiff realleges and incorporates all the foregoing paragraphs as though fully set

forth herein.

       87.      On June 2, 2020, the PTO duly and legally issued U.S. Patent No. 10,673,149

entitled “Radar device.” Takaaki Kishigami and Naoya Yosoku are the named inventors. The date

of the earliest application to which the ’149 Patent claims priority is March 25, 2015, and the patent

is set to expire on March 10, 2036. A true and accurate copy of the ’149 Patent is attached hereto

as Exhibit 4.

       88.      Panasonic is the owner of all rights, title, and interest in the ’149 Patent, including

the right to bring this suit for past and future damages and/or injunctive relief.

       89.      The ’149 Patent is valid and enforceable.

       90.      As set forth in the ’149 Patent, past radar systems included “a pulse radar device

that repeatedly emits pulsed waves.” Id. at 1:17-18. For example, “[a] wide-angle pulse radar that

detects a vehicle and a pedestrian in a wide-angle range receives a mixture of multiple reflected

waves from a target (for example, a vehicle) at a short distance and a target (for example, a

pedestrian) at a long distance.” Id. at 1:19-24. The ’149 Patent recognizes that to do so “requires

(1) a radar transmitter to have a configuration to transmit pulsed waves or pulse-modulated waves

having an auto-correlation characteristic (hereinafter, referred to as a low range sidelobe

characteristic) that achieves low range sidelobes, and (2) a radar receiver to have a configuration

with a wide reception dynamic range.” Id. at 1:24-29. However, there are several issues with

these configurations.




                                                  31
           Case 6:21-cv-00319-ADA Document 1 Filed 03/31/21 Page 32 of 48




          91.   As noted by the ’149 Patent, “[t]he first configuration transmits pulsed waves or

modulated waves as radar waves by mechanical or electrical scanning using a directional beam of

a narrow angle (beam width of a few degrees), and receives reflected waves using a narrow-angle

directional beam.” Id. at 1:32-36. But this configuration requires “scanning needs to be performed

a large number of times to obtain a high resolution, which leads to a degradation in the performance

of following a fast moving target.” Id. at 1:36-39. The ’149 Patent recognizes that the second

configuration, which “uses a method (direction of arrival (DOA) estimation) of receiving reflected

waves through an array antenna including multiple antennas (antenna elements), and estimating

the arrival angle of the reflected waves using a signal processing algorithm based on a reception

phase difference corresponding to an antenna spacing … allows the radar receiver to estimate the

arrival angle even when a frequency of scanning of a transmission beam on the radar transmitter

is reduced, thereby achieving a shortened scanning time and an improved following performance

as compared to the first configuration.” Id. at 1:40-51. The ’149 Patent also notes that “[i]n order

to achieve a high directional gain of an array antenna, antenna elements (hereinafter, referred to as

array elements) included in the array antenna are each formed of a subarray antenna including

multiple antenna elements.” Id. at 1:66-2:3. The ’149 Patent recognizes the challenges of this

configuration, noting that “it is difficult to arrange the array elements at spacings smaller than the

size of the array element” and that when “the dimension of the array element having a subarray

antenna configuration is large, and accordingly a large spacing is needed between subarray

antennas, [this] may generate a grating lobe on a directivity pattern of the array antenna.” Id. at

2:4-10.

          92.   The ’149 Patent provides a number of solutions to these problems, improving radar

systems by, for example, “prevent[ing] generation of an unnecessary grating lobe and achiev[ing]




                                                 32
         Case 6:21-cv-00319-ADA Document 1 Filed 03/31/21 Page 33 of 48




a desired directivity pattern even when arranged in the subarray antenna configuration.” Id. at

2:14-18, 2:38-40. For example, the claimed inventions include radar transmission circuitry which,

in operation, transmits a radar signal through a transmitting array antenna at a predetermined

transmission period; and radar reception circuitry which, in operation, receives a reflected wave

signal which is the radar signal reflected by an object through a receiving array antenna. Id. at

claim 1. The transmitting array antenna and the receiving array antenna each include multiple

subarray elements. Id. The subarray elements are linearly arranged in a first direction in each of

the transmitting array antenna and the receiving array antenna. Id. Each subarray element includes

multiple antenna elements. Id. The transmitting antennas are arranged in a grid having a first

direction and a second direction orthogonal to each other, and the receiving antennas are linearly

arranged in the first direction. Id. A receiving antenna pitch of the receiving array antenna in the

first direction is different from a first transmitting antenna pitch of the transmitting array antenna

in the first direction. Id. Further, an absolute value of a difference between the first transmitting

antenna pitch of the transmitting array antenna in the first direction and the receiving antenna pitch

of the receiving array antenna in the first direction is not smaller than 0.5 wavelength and not larger

than 0.75 wavelength. Id. The ’149 Patent recognizes that these radar device configurations “can

prevent generation of an unnecessary grating lobe and achieve a desired directivity pattern even in

a subarray antenna configuration.” Id. at 2:38-40.

       93.     Various aspects of claimed inventions of the ’149 Patent further support

improvements in grating lobe reduction and directivity.           For example, in some cases the

transmitting array antenna and the receiving array antenna form a virtual receiving array antenna

including a plurality of virtual receiving antennas, such that the virtual receiving array antenna has

a plurality of virtual receiving antenna pitches and one of the plurality of virtual receiving antenna




                                                  33
         Case 6:21-cv-00319-ADA Document 1 Filed 03/31/21 Page 34 of 48




pitches of the virtual receiving array antenna in the first direction is not smaller than 0.5

wavelength and not larger than 0.75 wavelength. Id. at claim 2. In other cases, for example, the

second antenna pitch of the second array antenna in the first direction is equal to or larger than 1

wavelength. Id. at claim 17.

       94.     The ’149 Patent claims are directed to a patent-eligible, non-abstract idea. The

claimed inventions are directed to a combination of physical hardware structures, and a specific

technical improvement to the way such combination of hardware structures operate, including

specific claimed structures and configurations of a radar device that provides enhanced obstacle

detection and driving assistance for an end-user.

       95.     Defendant has infringed, and continues to infringe, literally or under the doctrine

of equivalents, the ’149 Patent by making, using, offering for sale and/or selling in, or importing

and/or selling for importation into the United States, the Accused Radar Products that practice at

least claim 1 of the ’149 Patent in violation of 35 U.S.C. §§ 271(a), (b), and (c). Such Accused

Radar Products include Magna’s ICON radar.

       96.     The Accused Radar Products are non-limiting examples identified based on

publicly available information, and Panasonic reserves the right to identify additional infringing

activities, products, and services on the basis of information obtained, for example, during

discovery.

       97.     By at least the filing of the Complaint, Magna has knowledge of the existence of

the ’149 Patent and that one or more Magna products infringe at least one claim of the ’149 Patent.

Based on this knowledge, Magna has known that customers, distributors, suppliers, and other

purchasers of the Accused Radar Products are infringing one or more claims of the ’149 Patent,

and Magna has intended to have these customers, distributors, suppliers, and other purchasers




                                                34
          Case 6:21-cv-00319-ADA Document 1 Filed 03/31/21 Page 35 of 48




infringe one or more claims of the ’149 Patent by instructing them to implement and use the

Accused Radar Products in a manner that Magna knows to infringe such claims.

        98.      The Accused Radar Products meet all the limitations of at least claim 1 of the ’149

Patent in violation of 35 U.S.C. § 271(a).

        99.      On information and belief, the Accused Radar Products comprise a radar device,

e.g., a radar SoC developed in collaboration between Magna and Uhnder. See e.g. Ex. 21,

reproduced below:




                                                                                            NEWS RELEASE

                     MAGNA UNVEILS HIGH-DEFINITION ICON RADAR – SCANS
                     ENVIRONMENT IN FOUR DIMENSIONS

                     • Magna’s ICON RADAR evolves from advanced technology used by the U.S. military
                     • Achieves a range of nearly 300 meters and scans the environment 50 times faster than the
                       time it takes to blink an eye
                     • Next-gen radar has ultra-fine detection along with improved interference tolerance over
                       traditional radars


                    HIGHLIGHT
        100.     OnDETROIT,
                    information
                            Michigan,and  belief,
                                     January 15, 2018 — Automakers
                                                    the Accusednow Radar
                                                                    have a Products      comprise
                                                                           radar option that leapfrogs a transmitting
                    the competition as Magna unveiled its ICON RADAR at the North American International Auto
                  Show (NAIAS). Setting a new standard in high-resolution automotive radar, ICON RADAR
array antenna, a receiving   array antenna, radar transmission circuitry which, in operation,
                    incorporates advanced technology used by the U.S. military to provide precise detection,
                    extensive range and high resiliency. Magna has been collaborating with Uhnder, a technology
transmits a radar signal    through the transmitting array antenna, and a radar reception circuitry
                  start-up currently in stealth mode, in engineering and product development to help bring this
                    technology to market in 2019. ICON RADAR helps close the gap between level 3 and level 5 to
which, in operation,
                 reachreceives       a reflected
                       full reliable autonomous      wave signal through the receiving array antenna,
                                                driving.


wherein the reflected
                 With a wave
                        range of signal
                                 more thanis300
                                              the radar
                                                meters,   signal reflected by an object. Magna describes the
                                                        Magna’s
                    ICON RADAR continuously scans the
               environment
Accused Radar Product   asinafour dimensions
                               MIMO          (distance, height,
                                          (multiple      inputs multiple outputs) radar. See e.g. Ex. 22
                    depth and speed). The advanced radar
                    technology can detect and track almost 100 times
                    more objects than competitive systems and
                                                                     35
                    individually classifies them. It is able to detect
                    and communicate to the vehicle a rich
                    topography of static objects such as guard rails,     Magna’s ICON RADAR scans its environment
                                                                          50 times faster than the time it takes a human
         Case 6:21-cv-00319-ADA Document 1 Filed 03/31/21 Page 36 of 48




(“Uhnder’s development of digital code modulation (DCM) radar with coherent MIMO

technology will be discussed, outlining its advantages compared to state-of-the-art radar

technology”).

       101.     On information and belief, the transmitting array antenna of the Accused Radar

Products includes a plurality of transmitting antennas, and the receiving array antenna includes a

plurality of receiving antennas, the transmitting antennas are arranged in a grid having a first

direction and a second direction orthogonal to each other, with the receiving antennas are linearly

arranged in the first direction. See, e.g., Ex. 24, a portion of which is reproduced below:




       102.     On information and belief, the receiving antenna pitch of the receiving array

antenna of the Accused Radar Products in the first direction is different from a first transmitting

antenna pitch of the transmitting array antenna in the first direction.




                                                 36
         Case 6:21-cv-00319-ADA Document 1 Filed 03/31/21 Page 37 of 48




See, e.g., Ex. 24.

        103.    On information and belief, the absolute value of a difference between the first

transmitting antenna pitch of the transmitting array antenna in the first direction and the receiving

antenna pitch of the receiving array antenna of the Accused Radar Products in the first direction is

not smaller than 0.5 wavelength and not larger than 0.75 wavelength:




        See, e.g., Ex. 24.

        104.    In addition to directly infringing the ’149 Patent, Defendant has infringed and

continues to infringe the ’149 Patent indirectly, including by actively inducing others to directly

infringe the ’149 Patent in violation of 35 U.S.C. § 271(b).

        105.    Defendant has had knowledge of the ’149 Patent since at least the filing of this

complaint. Despite Defendant’s knowledge of the ’149 Patent, Defendant is actively inducing and

continues to actively induce others to make, use, sell, and/or offer to sell in the United States,




                                                 37
         Case 6:21-cv-00319-ADA Document 1 Filed 03/31/21 Page 38 of 48




and/or import into the United States, Accused Radar Products with knowledge that such activities

are covered by one or more claims of the ’149 Patent.

       106.     For example, in addition to Defendant’s own direct infringement of the ’149 Patent,

Defendant’s customers, including automotive OEMs, on information and belief, are directly

infringing the ’149 Patent through their testing, installation and use of Accused Radar Products

that are covered by one or more claims of the ’149 Patent, including, for example, the ICON radar

system that Magna is co-developing with Uhnder.

       107.     This description is based on publicly available information and a reasonable

investigation of the structure and operation of the Accused Radar Products. Panasonic reserves the

right to modify this description, including, for example, on the basis of information about the

Accused Radar Products that it obtains during discovery.

       108.     Unless and until enjoined by this Court, Defendant will continue to infringe

the ’149 Patent, both directly and indirectly. Defendant’s infringement is causing and will continue

to cause Plaintiff irreparable harm, for which there is no adequate remedy at law.

       109.     Under 35 U.S.C. § 283, Plaintiff is entitled to a permanent injunction against further

infringement.

       110.     If not entitled to a permanent injunction, under 35 U.S.C. § 284, Plaintiff is entitled

to damages adequate to compensate it for Defendant’s infringement, in no event less than a

reasonable royalty for Defendant’s use of the inventions of the ’184 Patent, together with interest

and costs as fixed by the court.

                               FOURTH CAUSE OF ACTION
                           (Patent Infringement of the ’516 Patent)

       111.     Plaintiff realleges and incorporates all the foregoing paragraphs as though fully set

forth herein.



                                                  38
         Case 6:21-cv-00319-ADA Document 1 Filed 03/31/21 Page 39 of 48




       112.     On April 7, 2020, the PTO duly and legally issued U.S. Patent No. 10,615,516,

entitled “Radar device.” Takaaki Kishigami and Naoya Yosoku are the named inventors. The date

of the earliest application to which the ’516 Patent claims priority is March 25, 205, and the patent

is set to expire on March 10, 2036. A true and accurate copy of the ’516 Patent is attached hereto

as Exhibit 3.

       113.     Panasonic is the owner of all rights, title, and interest in the ’516 Patent, including

the right to bring this suit for past and future damages and/or injunctive relief.

       114.     The ’516 Patent is valid and enforceable.

       115.     As set forth in the ’516 Patent, past radar systems included “a pulse radar device

that repeatedly emits pulsed waves.” Id. at 1:17-18. For example, “[a] wide-angle pulse radar that

detects a vehicle and a pedestrian in a wide-angle range receives a mixture of multiple reflected

waves from a target (for example, a vehicle) at a short distance and a target (for example, a

pedestrian) at a long distance.” Id. at 1:19-24. The ’516 Patent recognizes that to do so “requires

(1) a radar transmitter to have a configuration to transmit pulsed waves or pulse-modulated waves

having an auto-correlation characteristic (hereinafter, referred to as a low range sidelobe

characteristic) that achieves low range sidelobes, and (2) a radar receiver to have a configuration

with a wide reception dynamic range.” Id. at 1:24-29. However, there are several issues with

these configurations.

       116.     As noted by the ’516 Patent, “[t]he first configuration transmits pulsed waves or

modulated waves as radar waves by mechanical or electrical scanning using a directional beam of

a narrow angle (beam width of a few degrees), and receives reflected waves using a narrow-angle

directional beam.” Id. at 1:32-36. But this configuration requires “scanning needs to be performed

a large number of times to obtain a high resolution, which leads to a degradation in the performance




                                                  39
           Case 6:21-cv-00319-ADA Document 1 Filed 03/31/21 Page 40 of 48




of following a fast moving target.”       Id. at 1:36-39. The ’516 recognizes that the second

configuration, which “uses a method (direction of arrival (DOA) estimation) of receiving reflected

waves through an array antenna including multiple antennas (antenna elements), and estimating

the arrival angle of the reflected waves using a signal processing algorithm based on a reception

phase difference corresponding to an antenna spacing … allows the radar receiver to estimate the

arrival angle even when a frequency of scanning of a transmission beam on the radar transmitter

is reduced, thereby achieving a shortened scanning time and an improved following performance

as compared to the first configuration.” Id. at 1:40-51. The ’516 Patent also notes that “[i]n order

to achieve a high directional gain of an array antenna, antenna elements (hereinafter, referred to as

array elements) included in the array antenna are each formed of a subarray antenna including

multiple antenna elements.” Id. at 1:66-2:3. The ’516 Patent recognizes the challenges of this

configuration, noting that “it is difficult to arrange the array elements at spacings smaller than the

size of the array element” and that when “the dimension of the array element having a subarray

antenna configuration is large, and accordingly a large spacing is needed between subarray

antennas, [this] may generate a grating lobe on a directivity pattern of the array antenna.” Id. at

2:4-10.

          117.   The ’516 Patent provides a number of solutions to these problems, providing a

technical improvement to radar systems by, for example, “prevent generation of an unnecessary

grating lobe and achieve a desired directivity pattern even when arranged in the subarray antenna

configuration.” Id. at 2:14-18, 2:38-40. For example, the claimed inventions include radar

transmission circuitry which, in operation, transmits a radar signal through a transmitting array

antenna at a predetermined transmission period; and radar reception circuitry which, in operation,

receives a reflected wave signal which is the radar signal reflected by an object. Id. at claim 1.




                                                 40
         Case 6:21-cv-00319-ADA Document 1 Filed 03/31/21 Page 41 of 48




The transmitting array antenna and the receiving array antenna each include multiple subarray

elements and are each linearly arranged in a first direction. Id. Further, the transmitting antenna

pitch of the transmitting array antenna and the receiving antenna pitch of the receiving array

antenna are both larger than 1 wavelength in the first direction. Id. In addition, an absolute value

of a difference between the transmitting antenna pitch of the transmitting array antenna and the

receiving antenna pitch of the receiving array antenna in the first direction is not smaller than 0.5

wavelength and not larger than 0.75 wavelength. Id. The ’516 Patent recognizes where these radar

device configurations “can prevent generation of an unnecessary grating lobe and achieve a desired

directivity pattern even in a subarray antenna configuration.” Id. at 2:38-40.

       118.    Various aspects of claimed inventions of the ’516 Patent also support improvements

in grating lobe reduction and directivity. For example, in some cases the transmitting array antenna

and the receiving array antenna form a virtual receiving array antenna including a plurality of

virtual receiving antennas, such that the virtual receiving array antenna has a plurality of virtual

receiving antenna pitches and one of the plurality of virtual receiving antenna pitches of the virtual

receiving array antenna in the first direction is not smaller than 0.5 wavelength and not larger than

0.75 wavelength. Id. at claim 2. In other cases, for example, the transmitting antennas are further

arranged in a second direction orthogonal to the first direction. Id. at claim 6.

       119.    The ’516 Patent claims are directed to a patent-eligible, non-abstract idea. The

claimed inventions are directed to a combination of physical hardware structures, and a specific

technical improvement to the way such combination of hardware structures operate, including

specific claimed structures and configurations of a radar device that provides enhanced obstacle

detection and driving assistance for an end-user.




                                                 41
         Case 6:21-cv-00319-ADA Document 1 Filed 03/31/21 Page 42 of 48




       120.    Defendant has infringed, and continues to infringe, literally or under the doctrine

of equivalents, the ’516 Patent by making, using, offering for sale and/or selling in, or importing

and/or selling for importation into the United States, Accused Radar Products that practice at least

claim 1 of the ’516 Patent in violation of 35 U.S.C. §§ 271(a), (b), and (c). Such Accused Radar

Products include the Magna ICON radar system.

       121.    The Accused Radar Products are non-limiting examples identified based on

publicly available information, and Panasonic reserves the right to identify additional infringing

activities, products, and services on the basis of information obtained, for example, during

discovery.

       122.    By at least the filing of the Complaint, Magna has knowledge of the existence of

the ’516 Patent and that one or more Magna products infringe at least one claim of the ’516 Patent.

Based on this knowledge, Magna has known that customers, distributors, suppliers, and other

purchasers of the Accused Radar Products are infringing one or more claims of the ’516 Patent,

and Magna has intended to have these customers, distributors, suppliers, and other purchasers

infringe one or more claims of the ’516 Patent by instructing them to implement and use the

Accused Radar Products in a manner that Magna knows to infringe such claims.

       123.    The Accused Radar Products meet all the limitations of at least claim 1 of the ’516

Patent in violation of 35 U.S.C. § 271(a).

       124.    On information and belief, the Accused Radar Products comprise a radar device

comprising a transmitting array antenna, a receiving array antenna, a radar transmission circuitry

which, in operation, transmits a radar signal through the transmitting array antenna; and a radar

reception circuitry which, in operation, receives a reflected wave signal through the receiving array




                                                 42
         Case 6:21-cv-00319-ADA Document 1 Filed 03/31/21 Page 43 of 48




antenna, wherein the reflected wave signal is the radar signal reflected by an object. See e.g. Ex.

24.

       125.    On information and belief, the Accused Radar Products’ transmitting array antenna

includes a plurality of transmitting antennas, and the receiving array antenna includes a plurality

of receiving antennas, where the transmitting antennas are linearly arranged in a first direction,

and the receiving antennas are linearly arranged in the first direction. See e.g. Ex. 24.

       126.    On information and belief, the transmitting antenna pitch of the transmitting array

antenna for the Accused Radar Products’ in the first direction is larger than 1 wavelength, and a

receiving antenna pitch of the receiving array antenna in the first direction is larger than 1

wavelength.




       See, e.g., Ex. 24.

       127.    On information and belief, an absolute value of a difference between the

transmitting antenna pitch of the transmitting array antenna and the receiving antenna pitch of the

receiving array antenna in the first direction is not smaller than 0.5 wavelength and not larger than

0.75 wavelength.




                                                 43
         Case 6:21-cv-00319-ADA Document 1 Filed 03/31/21 Page 44 of 48




       See e.g. Ex. 24.

       128.    In addition to directly infringing the ’516 Patent, Defendant has infringed and

continues to infringe the ’516 Patent indirectly, including by actively inducing others to directly

infringe the ’516 Patent in violation of 35 U.S.C. § 271(b).

       129.    Defendant has had knowledge of the ’516 Patent since at least the filing of this

complaint. Despite Defendant’s knowledge of the ’516 Patent, Defendant is actively inducing and

continues to actively induce others to make, use, sell, and/or offer to sell in the United States,

and/or import into the United States, Accused Radar Products in a manner that infringes one or

more claims of the ’516 Patent. Such Accused Radar Products include for example the Magna and

Uhnder ICON radar system.

       130.    For example, in addition to Defendant’s own direct infringement of the ’516 Patent,

Defendant’s customers, including automotive OEMs, on information and belief, are directly

infringing the ’516 Patent through their use of Accused Radar Products that are covered by one or

more claims of the ’516 Patent, including, for example, the ICON radar system Magna is co-

developing with Uhnder.

       131.    This description is based on publicly available information and a reasonable

investigation of the structure and operation of the Accused Radar Products. Panasonic reserves the




                                                44
         Case 6:21-cv-00319-ADA Document 1 Filed 03/31/21 Page 45 of 48




right to modify this description, including, for example, on the basis of information about the

Accused Radar Products that it obtains during discovery.

       132.       Unless and until enjoined by this Court, Defendant will continue to infringe

the ’516 Patent, both directly and indirectly. Defendant’s infringement is causing and will continue

to cause Plaintiff irreparable harm, for which there is no adequate remedy at law.

       133.       Under 35 U.S.C. § 283, Plaintiff is entitled to a permanent injunction against further

infringement.

       134.       If not entitled to a permanent injunction, under 35 U.S.C. § 284, Plaintiff is entitled

to damages adequate to compensate it for Defendant’s infringement, in no event less than a

reasonable royalty for Defendant’s use of the inventions of the ’184 Patent, together with interest

and costs as fixed by the court.

                                       PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that the Court enter judgment in favor of

Plaintiff and prays that the Court grant the following relief to Plaintiff:

       A.         Ruling that Defendant has infringed one or more of the Asserted Patents, directly

and indirectly, by way of inducement or contributory infringement, literally or under the doctrine

of equivalents;

       B.         Permanently enjoining Defendant and all affiliates, employees, agents, officers,

directors, attorneys, successors, and assigns and all those acting in privity, on behalf, or in concert

with it, from directly or indirectly infringing any of the claims of the Asserted Patents, and from

causing or encouraging others to directly infringe the Asserted Patents, including without

limitation the Accused Products, until after the expiration date of the Asserted Patents, including

any extensions and/or additional periods of exclusivity to which Plaintiff is or becomes entitled;




                                                    45
         Case 6:21-cv-00319-ADA Document 1 Filed 03/31/21 Page 46 of 48




       C.      Awarding damages under 35 U.S.C. § 284 in an amount sufficient to compensate

Plaintiff for its damages arising from Defendant’s direct and indirect infringement of the Asserted

Patents, including, but not limited to, lost profits and/or a reasonable royalty, together with pre-

judgment and post-judgment interest, and costs;

       D.      Awarding an accounting and/or supplemental damages for all damages occurring

after any discovery cutoff and through the Court’s decision regarding the imposition of a

permanent injunction;

       E.      Declaring this case to be exceptional within the meaning of 35 U.S.C. § 285 and

awarding Plaintiff the attorney fees, costs, and expenses it incurs in this action;

       G       Awarding Plaintiff such other and further relief as the Court deems just and proper.




                                                 46
         Case 6:21-cv-00319-ADA Document 1 Filed 03/31/21 Page 47 of 48




                                        JURY DEMAND

       In accordance with Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff

Panasonic hereby demands a trial by jury for all issues so triable.

DATED: March 31, 2021                 QUINN EMANUEL URQUHART & SULLIVAN, LLP
                                       By        /s/ John Bash
                                         John Bash (Bar No. 24067504)
                                         johnbash@quinnemanuel.com
                                         Scott Cole (Bar No. 00790481)
                                         scottcole@quinnemanuel.com
                                         QUINN EMANUEL URQUHART & SULLIVAN, LLP
                                         201 West 5th Street
                                         11th Floor
                                         Austin, TX 78701
                                         Telephone: 737 667 6110
                                          Ryan S. Goldstein (Admission Pending)
                                          QUINN EMANUEL URQUHART &
                                          SULLIVAN, LLP
                                          Hibiya U-1 Bldg., 25F 1-1-7,
                                          Uchisaiwai-cho Chiyoda-ku,
                                          Tokyo, 100-0011 Japan
                                          Tel: 81 3 5510 1711
                                          Fax: 81 3 5510 1712
                                          ryangoldstein@quinnemanuel.com
                                          Dave Nelson (pro hac vice pending)
                                          davenelson@quinnemanuel.com
                                          QUINN EMANUEL URQUHART & SULLIVAN, LLP
                                          191 N. Wacker Drive, Suite 2700
                                          Chicago, Illinois 60606
                                          Tel: +1 312 705 7400
                                          Fax: +1 312 705 7401

                                          Jeffrey S. Gerchick (pro hac vice pending)
                                          jeffgerchick@quinnemanuel.com
                                          Richard Lowry (pro hac vice pending)
                                          richardlowry@quinnemanuel.com
                                          QUINN EMANUEL URQUHART & SULLIVAN, LLP
                                          1300 I Street NW
                                          Suite 900
                                          Washington, D.C. 20005
                                          Telephone: (202) 538 8000
                                          Facsimile: (202) 538 8100
                                          Anne-Raphaëlle Aubry (pro hac vice pending)
                                          anneraphaelleaubry@quinnemanuel.com


                                                47
Case 6:21-cv-00319-ADA Document 1 Filed 03/31/21 Page 48 of 48




                         QUINN EMANUEL URQUHART & SULLIVAN, LLP
                         111 Huntington Ave, Ste. 520
                         Boston, MA 02199
                         Telephone: (617) 712-7100
                         Facsimile: (617) 712-7200
                         Attorneys for Plaintiff.




                               48
